                Case 2:17-cv-00247-MCE-CKD Document 30 Filed 01/31/19 Page 1 of 2


            1 Edson K. McClellan (State Bar No. 199541)
              emcclellan@rutan.com
            2 Kenneth J. Zielinski (State Bar No. 258555)
              kzielinski@rutan.com
            3 RUTAN & TUCKER, LLP
              611 Anton Boulevard, Suite 1400
            4 Costa Mesa, California 92626-1931
              Telephone: 714-641-5100
            5 Facsimile: 714-546-9035
            6 Attorneys for Plaintiffs
              MICHAEL MOSTIPAK and NICKLAUS WOOTEN
            7
            8                            UNITED STATES DISTRICT COURT
            9                            EASTERN DISTRICT OF CALIFORNIA
           10                                 SACRAMENTO DIVISION
           11 MICHAEL MOSTIPAK, an individual;               Case No. 2:17-CV-00247-MCE-CKD
              NICKLAUS WOOTEN, an individual,
           12                                                Judge: Hon. Morrison C. England, Jr.
                         Plaintiffs,
           13                                                JOINT STATUS REPORT IN
                     vs.                                     RESPONSE TO ORDER DATED
           14                                                JANUARY 22, 2019
              BADGER DAYLIGHTING CORP., a
           15 Nevada Corporation; and DOES 1-20
              inclusive,
           16
                         Defendants.
           17
           18         Plaintiffs Michael Mostipak and Nicklaus Wooten, by and through their counsel
           19 Rutan & Tucker, LLP, and Defendant Badger Daylighting Corp., by and through its
           20 counsel Atkinson, Andelson, Loya, Ruud & Romo, do hereby provide the following joint
           21 status report:
           22         The Complaint in this action contained two claims for relief. Plaintiff Michael
           23 Mostipak asserted the first claim for relief, and Plaintiff Nicklaus Wooten asserted the
           24 second claim for relief.
           25         On September 28, 2017, the Court dismissed the second claim for relief, brought by
           26 Mr. Wooten, on the ground of forum non conveniens.
           27         On October 6, 2018, Mr. Mostipak voluntarily dismissed the first claim for relief.
           28         As a result, both claims for relief have been dismissed. No claims for relief remain
REDACTED
                           REDACTED
                                                           -1-                       JOINT STATUS REPORT
               Case 2:17-cv-00247-MCE-CKD Document 30 Filed 01/31/19 Page 2 of 2


           1 in this action.
           2
           3 Dated: January 31, 2019                  RUTAN & TUCKER, LLP
                                                      EDSON K. McCLELLAN
           4                                          KENNETH J. ZIELINSKI
           5
                                                      By: /S/ Edson K. McClellan
           6                                               Edson K. McClellan
                                                           Attorneys for Plaintiffs
           7                                               MICHAEL MOSTIPAK and
                                                           NICKLAUS WOOTEN
           8
           9
       10 Dated: January 31, 2019              ATKINSON, ANDELSON, LOYA, RUUD &
       11                                      ROMO

       12                                      By:
       13                                              Scott K. Dauscher
                                                       Jon M. Setoguchi
       14                                              Attorneys for Defendant BADGER
                                                       DAYLIGHTING CORP.
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28
REDACTED                   REDACTED
                                                     -2-                    JOINT STATUS REPORT
